REQUESTED BY: Henry G. Jacoby, State Athletic Commissioner, Lincoln, Nebraska
Whether the State Athletic Commissioner has the authority to refuse to issue a permit for a professional boxing event where he has determined that such event would not be in the best interest of boxing?
Yes.
You have requested the opinion of this office concerning whether you have the authority to refuse to issue a permit for a professional boxing event which you have determined would have a detrimental effect on the sport of boxing. We conclude that you do have such authority.
Pursuant to Neb.Rev.Stat. § 81-8,129 (Reissue 1976), the State Athletic Commissioner is granted the `. . . sole direction, management, control and jurisdiction over all wrestling, boxing, and sparring matches, and exhibitions to be held within the state, . . .' In addition, Neb.Rev.Stat. § 81-8,139 (Reissue 1976), authorizes the State Athletic Commissioner to adopt rules and regulations. It provides, in part, as follows:
   "The State Athletic Commissioner shall make such rules and regulations for the administration and enforcement of sections 81-8,128 to 81-8,142 as he may deem necessary. He shall have the power and may control and limit the number of wrestling, boxing, or sparring matches or exhibitions given, or to be held, each year, in any city or town, or by any organization. . . ."
Pursuant to the above authority, the State Athletic Commissioner has promulgated rules and regulations for the government of boxing and wrestling in Nebraska. Section V(1) of those rules and regulations provides that a permit must be obtained from the State Athletic Commissioner before any bout. Section V(4) provides that `[T]he office reserves the privilege to refuse to issue any permit which would not be in the best interest of boxing or wrestling.'
Rules and regulations enacted by a state agency pursuant to powers delegated to them by the Legislature have the force and effect to law. 2 Am.Jur.2d, Administrative Law,
§ 292, p. 119.
From the foregoing, it appears that the State Athletic Commissioner has the authority to refuse to issue a permit for a boxing event where he has determined that such an event would not be in the best interest of boxing.